Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 1 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 2 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 3 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 4 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 5 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 6 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 7 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 8 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 9 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 10 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 11 of 12
Case 2:18-bk-20151-ER   Doc 390 Filed 10/03/18 Entered 10/03/18 15:45:37   Desc
                         Main Document    Page 12 of 12
